Exhibit 10.9

THE DUN & BRADSTREET CORPORATION

2000 STOCK INCENTIVE PLAN

STOCK OPTION AWARD

([DATE])

This STOCK OPTION AWARD (this “Award”) is being granted to
                                 (the “Participant”) as of this          day of
                    , 20     (the “Grant Date”) by THE DUN & BRADSTREET
CORPORATION (the “Company”) pursuant to THE DUN & BRADSTREET CORPORATION 2000
STOCK INCENTIVE PLAN, as amended (the “Plan”). Capitalized terms not defined in
this Award have the meanings ascribed to them in the Plan.

1. Grant of Stock Option. The Company hereby grants to the Participant pursuant
to the Plan the right and option (an “Option”) to purchase, subject to the terms
of this Award and the Plan and subject to the vesting provisions of Section 3,
all or any part of the aggregate of          shares of the Company’s common
stock, par value $.01 per share (the “Shares”), at a purchase price per Share of
$            , which is the Fair Market Value per Share on the Grant Date (the
“Option Price”). This Option is a non-qualified stock option and, accordingly,
does not qualify as an incentive stock option under Section 422 of the Code.

2. Term of Option. This Option shall expire on the tenth (10) anniversary of the
Grant Date (the “Expiration Date”) and must be exercised, if at all, on or
before the earlier of the Expiration Date or the date on which this Option is
earlier terminated in accordance with the provisions of Section 4 of this Award.

3. Vesting. Except as otherwise provided herein, this Option shall vest in equal
installments on the first, second, third and fourth anniversaries of the Grant
Date (i.e., 25% on each anniversary) and shall be exercisable only to the extent
that it has vested. This Option shall cease to vest upon the Participant’s
termination of active employment, and may be exercised after the Participant’s
date of termination only as set forth below.

4. Termination of Employment.

(a) Exercisability Upon Termination of Employment by Death or Disability. If the
Participant’s employment with the Company and its Affiliates terminates by
reason of death or Disability (as defined in the Plan) after the first

 

-1-



--------------------------------------------------------------------------------

anniversary of the Grant Date, (i) the unexercised portion of such Option shall
immediately vest in full and (ii) such portion may thereafter be exercised
during the shorter of (A) the remaining term of the Option or (B) five years
after the date of death or Disability.

(b) Exercisability Upon Termination of Employment by Retirement. If the
Participant’s employment with the Company and its Affiliates terminates by
reason of Retirement (as defined in the Plan) after the first anniversary of the
Grant Date, the unexercised portion of the Option may thereafter be exercised
during the shorter of (i) the remaining term of the Option or (ii) five years
after the date of such termination of employment (the “Post-Retirement Exercise
Period”), but only to the extent to which such Option was exercisable at the
time of such termination of employment or becomes exercisable during the
Post-Retirement Exercise Period; provided, however, that if the Participant dies
within a period of five years after such termination of employment, the
unexercised portion of the Option may thereafter be exercised during the shorter
of (i) the remaining term of the Option or (ii) the period that is the longer of
(A) five years after the date of such termination of employment or (B) one year
after the date of death (the “Special Exercise Period”), but only to the extent
to which such Option was exercisable at the time of such termination of
employment or becomes exercisable during the Special Exercise Period.

(c) Effect of Other Termination of Employment. If the Participant’s employment
with the Company and its Affiliates terminates (i) for any reason (other than
death, Disability or Retirement after the first anniversary of the Grant Date)
or (ii) for any reason on or prior to the first anniversary of the Grant Date,
an unexercised Option may thereafter be exercised during the period ending 30
days after the date of such termination of employment, but only to the extent to
which such Option was exercisable at the time of such termination of employment.

5. Manner of Exercise.

(a) Option Exercise and Issuance of Shares. Until the Company determines
otherwise, Option exercises and delivery of Shares will be administered by an
independent third-party broker selected from time to time by the Company.

 

-2-



--------------------------------------------------------------------------------

(b) Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Company, with
all applicable laws including, without limitation, the Company’s insider trading
policy.

6. Tax Withholding. The Company is authorized to satisfy the minimum statutory
withholding taxes (including withholding pursuant to applicable tax equalization
policies of the Company or its Affiliates) arising from the exercise of this
Option by deducting from the total number of Shares that have become vested that
number of Shares having a Fair Market Value equal to the applicable amount of
withholding taxes due. The Participant may elect to fully satisfy the minimum
statutory withholding taxes by a payment in cash of such obligation to the
Company.

7. Nontransferability of Option. This Option shall not be transferable by the
Participant otherwise than by will or by the laws of descent and distribution
and during the lifetime of the Participant may only be exercised by the
Participant.

8. Change in Control. If there is a Change in Control of the Company, the
unvested portion of the Option shall become fully vested and exercisable as of
the date of the Change in Control provided the Participant remains in the
continuous employ of the Company or its Affiliates from the Grant Date until the
date of the Change in Control.

9. Change in Capital Structure. The terms of this Option, including the number
of Shares subject to this Option, shall be adjusted in accordance with
Section 10 of the Plan as the Committee determines is equitably required in the
event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of Shares or other similar changes in
capitalization.

10. Privileges of Stock Ownership. The Participant shall not have any of the
rights of a shareholder of the Company with respect to any Shares until the
Shares are issued to the Participant and no adjustment shall be made for cash
distributions in respect of such Shares for which the record date is prior to
the date upon which such the Participant or permitted transferee shall become
the holder of record thereof.

11. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

 

-3-



--------------------------------------------------------------------------------

12. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Any action taken or decision made
by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

13. No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. Participation in the Plan with respect to this Option award shall not
entitle the Participant to participate with respect to any other award. Any
payment or benefit paid to the Participant with respect to this Award shall not
be considered to be part of the Participant’s “salary,” and thus, shall not be
taken into account for purposes of determining the Participant’s termination
indemnity, severance pay, retirement or pension payment, or any other
Participant benefits, except to the extent required under applicable law.

14. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

 

-4-



--------------------------------------------------------------------------------

15. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

16. Governing Law. This Award shall be governed by the laws of the State of New
York, U.S.A., without regard to choice of laws principles thereof.

IN WITNESS WHEREOF, this Stock Option Award has been duly executed as of the
date first written above.

 

THE DUN & BRADSTREET CORPORATION

By:

 

 

  Leader, Winning Culture

 

-5-